Title: To John Adams from Oliver Wolcott, Jr., 22 August 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department, Trenton August 22d. 1798.

I have the honour to enclose to the President a letter from Mr. Bayard of the House of Representatives, dated the 13th. instant informing me, that Mr. Isaac Cooper who was appointed one of the Commissioners for making the valuations of Houses & Lands &c in the State of Delaware has been appointed to an Office which oblidges him to decline the appointment.
To save time I transmit the draft of a blank Commission;—Mr. Woolsey Burton the Gentleman recommended by Mr. Bayard is unknown to me.—I presume however that entire confidence may be placed in his opinion and therefore take the liberty to suggest the expediency of filling the Commission with Mr. Burtens name.
I have nothing new to communicate;—the Offices are well accommodated here:—the fever is prevailing with violence in Phila.—
I have the honour to be, with / perfect deference Sir, your / obedt. Servt.

Oliv: Wolcott